Title: To Alexander Hamilton from Jeremiah Olney, 14 August 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Sir
Custom-House,Providence 14th August 1792.

The seventh Section of the Act, passed the last Session of Congress, “concerning the Duties on Spirits distilled within the United States,” allows “an abatement for leakage at the rate of Two ⅌ Cent, in every case in which the duty shall be payable by the gallon of the spirits distilled:” this abatement, it appears to me, was intended to be made, on securing the Duties at the end of the quarter, from the whole quantity distilled during the preceding Three Months: The Supervisor of Rhode-Island District differs from me in Opinion, and thinks that no abatement ought to be allowed except in cases of actual loss by leakage, to be ascertained at the expiration of the quarter. As it is necessary that the practice upon this part of the Law, of the Collectors of the Revenue in securing the Duties, and of myself on exportation of the Spirits, should be the same, so that the Drawbacks shall be equal to the Duties secured, I ask, Sir, the favor of your Opinion on the Matter.

The form of the Account annexted to the Inspector of the Revenue’s Certificate of domestic Spirits, laden under his inspection for exportation, (transmitted before the said Act passed) not contemplating the deduction of the Two ⅌ Cent, I presume a variation will be necessary, should that abatement be allowed to the Distillers?
I also wish for your directions what steps are to be taken in cases where the quantities or proof of foreign or domestic Spirits, noticed for exportation, disagree with the Certificates given to accompany each Cask?
I have the honor to be &c.
Jereh. Olney Collr.
Alexr. Hamilton Esqr.
Secy. of the Treasury.
